ORIGINAL
       3Jn tbe mlntteb            ~tate1)    QCourt of jfeberal Qtlaim1)
                                         No. 15-1437C
                                   (Filed: January 13, 2016)

                                               )
WAYNE PETTAWAY,                                )                             FILED
                                               )
                     Plaintiff,                )                           JAN 1 3 2016
v.                                             )                          U.S. COURT OF
                                               )                         FEDERAL CLAIMS
THE UNITED STATES,                             )
                                               )
                     Defendant.                )
                                               )
- - - -- - - - - - - - - - -

                                  ORDER OF DISMISSAL

       On November 30, 2015, plaintiff in the above-captioned case, Mr. Wayne
Pettaway, appearing prose, filed a complaint in this court. ECF No. 1. On December 10,
2015, plaintiff filed an application to appear in forma pauperis, seeking permission to
proceed without paying the court's filing fee. ECF No. 3.

        The court determined that Mr. Pettaway is barred from proceeding in forma
pauperis pursuant to the "three strike rule," 28 U.S.C. § 1915(g)(2012), and thus denied
his application. Order, Dec. 16, 2015, ECF No. 4. The court provided notice to plaintiff
that failure to remit the filing fee by January 11, 2016 would result in dismissal of his
complaint pursuant to Rule 4l(b) of the Rules of the United States Court of Federal
Claims. Id. at 2-3.

       As of the date of this order, plaintiff has not paid the required filing fee. Because
plaintiff has failed to comply with the court's order, this action is DISMISSED without
prejudice.

       IT IS SO ORDERED.


                                           Qhr. ~~~#1~
                                           \~CIA E. CAMPBELE-SMITH
                                            Chief Judge